822 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MAR-KAY CARTAGE, INC., et al., Respondents.
No. 86-5267
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.


1
This cause comes before the court upon the application of the Board for entry of a default judgment against the respondents, in this action for enforce the Board's order in its case No. 8-CA-17488.


2
The court has considered the uncontested motion, and notes that both respondents have notified it that they are not challenging these enforcement proceedings.  It is


3
Therefore ORDERED that the motion of the petitioner is hereby granted, and judgment is hereby awarded in its favor.